Order unanimously affirmed, with costs. Memorandum: Defendant husband appeals from so much of an order at Special Term as temporarily determined child support and maintenance, pending divorce proceedings. In affirming, we note that courts have repeatedly held that the remedy for any claimed inequity in awards of temporary alimony, child support or maintenance is a speedy trial where the respective finances of the parties can be ascertained and a permanent award based on the evidence may be made (Cloutier v Cloutier, 94 AD2d 974; Woram v Gilliam, 78 AD2d 796; Sterlace v Sterlace, 63 AD2d 450; Vesper v Vesper, 46 AD2d 729). (Appeal from order of Supreme Court, Monroe County, Scudder, J. — modify temporary support order.) Present — Dillon, P. J., Callahan, Green, Moule and Schnepp, JJ.